Citation Nr: 1115929	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asbestosis and chronic obstructive pulmonary disease (COPD) (claimed as lung condition), to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for asbestosis and COPD (claimed as lung condition).

The Veteran testified at a videoconference hearing in November 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal. 

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran contends that he suffers from lung disorders as a result of his service aboard the USS Coral Sea.  He believes that his chest x-ray in service, which showed bronchiovascular markings in the lower lung fields, was evidence of early onset of his lung disease.  

During his videoconference the Veteran testified he smoked cigarettes for 40 years.  He also testified that he worked "below deck" as an aircraft mechanic while he was aboard the USS Coral Sea.  He stated that an insulated pipe ran across the top of his bunk and when aircraft would land on deck, dust would shake free of the pipe and fall on his bed.  He noted his post-service employment including selling vinyl siding and working as a real estate agent.

The Veteran's DD 214 notes that he was stationed aboard the USS Coral Sea (CVA-43), and that he had six months and 20 days of foreign/sea service.  His MOS was as an "aircraft engine mechanic helper, line service."  The USS Coral Sea has been identified as a Navy escort carrier that contained a variety of asbestos-containing products within its physical plant, as well as using the same products in various activities.  See http://www.mesotheliomaweb.org/navyshipsasbestos.htm.  Additionally, while the Veteran's specific MOS is not listed in the "Navy Jobs and Asbestos Exposure" list, an "aviation mechanic's mate (Jet Engine Mechanic)" is noted to have probable exposure to asbestos.  See http://www.mesotheliomaweb.org/navyjobexposure.htm.

During his November 2010 videoconference hearing, the Veteran testified that post-service he was a vinyl siding salesman and a real estate and insurance salesman.  It is unclear whether in selling the vinyl siding, he also installed the siding, and if so, there is a possibility that he was came in contact with or was exposed to asbestos housing shingles that were used on house facades in the last century.  

February 2009 x-rays of the Veteran's chest were read to show chronic changes in the lung fields including calcified pleural plaques and calcification in the diaphragmatic surface.  The impression was chronic changes suggestive of asbestosis.

A May 2009 VA treatment record noted the Veteran had a medical history which included a CT scan from June 2002 which was read to show pulmonary asbestosis and a November 2008 CT scan which showed calcified pleural plaques compatible with asbestos related pleural disease.  However, the earliest records in the claims file are from March 2007.  On remand, prior pertinent medical records should be obtained and associated with the claims file.

In July 2009, the Veteran was afforded a VA respiratory examination.  After a review of the claims file and an examination of the Veteran the examiner diagnosed asbestosis, and noted the etiology was likely exposure to asbestos in the U.S. Navy.  The examiner also noted she was unable to separate how the asbestos exposure as compared to the Veteran's COPD affected the Veteran's activities of daily living.  He was also diagnosed with COPD, as due to long-term tobacco use.

The RO requested that the examiner provide a rationale for her opinion that the Veteran's lung condition was due to exposure to asbestos in service.  In September 2009, the examiner reviewed the July 2009 examination and the Veteran's service treatment records, which showed that in July 1962 he had been noted to presumably have acute bronchitis.  Based on this review, the examiner found the Veteran's "asbestosis is less likely than not...caused by or a result of his being on the USS Coral Sea, nor are findings on the x-ray in service suggestive of and/or related to asbestos exposure."  Her rationale was that the Veteran only served on the USS Coral Sea from November 1961 until March 1962 and that there was no documentation that he had direct exposure to asbestos fibers such as working on pipes in the engine room.  He noted that "according to the literature, asbestosis is the result of prolonged/high exposure to large quantities of asbestos over prolonged periods of time."  The examiner noted she rescinded his July 2009 opinion.

The Veteran submitted articles regarding his theories of entitlement for service connection for a lung condition.  One article from www.mayoclinic.com noted that acute bronchitis could occur from exposure to certain dusts.  An article from the National Cancer Institute entitled "Asbestos Exposure and Cancer Risk" noted that most people that become ill from exposure to asbestos are exposed to it on a regular basis, and most often in a job where they work directly with the material or through substantial environmental contact.  However, the article noted that some individuals developed asbestos-related disease after only brief exposures.  The Veteran also underlined a section of the article which noted that "chest x-rays cannot detect asbestos fibers in the lungs, but they can help identify any early signs of lung disease resulting from asbestos exposure." 

Additionally, while the examiner noted the Veteran was aboard the USS Coral Sea from November 1961 to March 1962 (which was likely gleamed from the 'Enlistment Performance Record'), there is a record of transfer that shows the Veteran started service aboard USS Coral Sea in August 1961 (which would comport with his DD 214 which notes nearly seven months of sea service).

On remand, the Veteran should be afforded an additional VA respiratory examination, to include x-rays.  The examiner should be informed that the Veteran served aboard the USS Coral Sea, which is noted to have had asbestos aboard it, for almost seven months, and with an occupation where he was probably exposed to asbestos.  The examiner should diagnose the Veteran's various lung disorders and determine if any are due to or began in service-to include exposure to asbestos or whether his x-ray diagnosis of bronchitis was an early indicator of any current lung disorder.  If possible, the examiner should distinguish the symptoms of any respiratory problem due to service from any respiratory problem(s) due to smoking.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed lung disability.  Of particular interest are any private or VA treatment records dated prior to 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the AMC/RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his current lung disability.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  As part of the interview, the physician is to inquire whether, when the Veteran was a vinyl siding salesman did he also installed the siding.  If he responds in the affirmative, the physician should inquire whether he came in contact with or removed any old siding, such as asphalt shingles and asbestos-cement siding shingles that were used on house facades in the last century.  His length of employment in this field should be ascertained.  The Veteran's response should be considered in evaluating this claim.   Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should express an opinion regarding the likely etiology of the Veteran's lung disability(ies), and specifically whether any lung disability is at least as likely as not related to any in-service exposure to asbestos or is otherwise related to service.  The examiner must explain the rationale for all opinions given.  The examiner should note that the Veteran served aboard a ship that is known to have had asbestos products aboard it and to have served with a military occupation specialty that resulted "probable" exposure to asbestos.  If the examiner determines that the Veteran has a lung disability that is due to service, he/she should, if possible, describe the symptoms of the service-related disorder as opposed to any disorders that may be due to smoking cigarettes.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


